Citation Nr: 0927968	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  04-11 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from March 1970 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut, which 
denied service connection for PTSD.

The Veteran requested a videoconference hearing before a 
Veterans Law Judge (VLJ) of the Board, and one was scheduled 
at the RO for August 30, 2004.  See 38 C.F.R. § 20.700(e) 
(2008).  However, the Veteran failed to appear for the 
hearing, and his request will therefore be considered 
withdrawn.  38 C.F.R. § 20.704(d) (2008).

In September 2005, the Board remanded this matter to the RO 
for additional development.  After completing the requested 
actions, the RO continued the denial of the claim for service 
connection for PTSD (as reflected in a July 2009 SSOC), and 
returned this matter to the Board for further appellate 
consideration.

In part that remand was because the appellant had changed 
representation to the organization listed on the title page.  
That power of attorney form appears to no longer be in the 
claims file, but the organization has provided representation 
and as such, is listed on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  While the Veteran has been diagnosed with PTSD, there is 
no objective evidence that he engaged in combat with the 
enemy, nor are there service records or other supporting 
evidence corroborating the occurrence of any alleged in-
service stressor the record also presents no basis for 
further RO development in this regard.

3.  Persuasive medical opinion relates the current PTSD to a 
post-service work truck accident in November 2002.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an August 2003 pre-rating letter provided 
notice to the Veteran of the  evidence and information needed 
to substantiate his claim for service connection for PTSD. 
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
evidence in his possession that pertained to his claim.  The 
September 2003 RO rating decision reflects the initial 
adjudication of the claim for service connection for PTSD.  
Hence, the August 2003 letter-which meets all four of 
Pelegrini's content of notice requirement- also meets the 
VCAA's timing of notice requirement.
 
While the Veteran was not provided information regarding 
disability ratings and effective dates until the July 2009 
SSOC, on these facts, such omission is not shown to prejudice 
the Veteran.  As the Board's decision herein denies the claim 
for service connection for PTSD on appeal, no disability 
rating or effective date is being, or is to be, assigned.  
Hence, there is no possibility of prejudice to the Veteran 
under the notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, private medical records, a January 2003 
Norwich Vet Center letter, and responses from the U.S. Army 
and Joint Services Records Research Center (JSRRC). Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran as well as 
by his wife and representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability  
resulting from personal injury or disease contracted in line  
of duty, or for aggravation of a pre-existing injury suffered  
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2008).

Initially, the Board notes that the Veteran has been 
diagnosed with PTSD, most recently in a January 2003 Norwich 
Vet Center letter by a readjustment counseling therapist.  
That diagnosis notwithstanding, after carefully considering 
the evidence of record in light of the above-noted legal 
authority, the Board finds that there is no credible evidence 
that a claimed in-service stressor occurred.

The evidence necessary to establish the occurrence of a  
recognizable stressor during service to support a diagnosis  
of PTSD will vary depending upon whether a Veteran engaged in  
"combat with the enemy."  See Gaines v. West, 11 Vet. App.  
353, 359 (1998).  Participation in combat, a determination  
that is to be made on a case-by-case basis, requires that a 
Veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile  
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18,  
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a Veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his  
lay testimony or statement is accepted as conclusive evidence  
of the stressor's occurrence and no further development or  
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2008);  
38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98  
(1993).

If, however, the alleged stressor is not combat related, then  
a Veteran's lay testimony, in and of itself, is not  
sufficient to establish the occurrence of the alleged  
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v.  
Brown, 10 Vet. App. 128, 147 (1997); Moreau, 9 Vet. App. at 
395.  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 
Vet. App. 283, 289-290 (1994).

The Veteran has reported stressors relating to his service 
with the 366th Supply Squadron in Okinawa.  He contends he 
served on temporary additional duty (TAD) to Vietnam on a 
monthly basis where he served as a crew member required to 
load and unload body bags with dead United States soldiers.  
In addition, he contends that he was subjected to mortar 
attacks while on the ground in Vietnam.  The Veteran also 
reported that during a mission to Vietnam, a fellow airman 
named "Donnie" was shot by enemy fire.  

The Veteran's DD-214 reflects that he served in U.S. Air 
Force from March 1970 to March 1974.  His military 
occupational specialty (MOS) was material facilities 
specialist.  His duty assignment was with the 366th supply 
squadron.  It is also noted that he received the National 
Defense Service Medal and the Air Force Good Conduct Medal. 
The Board points out that none of the awards or records 
reflect that the Veteran engaged in combat with the enemy, 
and there is otherwise no objective evidence in this regard.  

In this case, there is no verification or documentation 
showing that the Veteran engaged in combat with the enemy.  
Therefore, the Veteran's bare assertions of service stressors 
are not sufficient to establish that they occurred.  
Accordingly, the claimed stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998).  
The Board notes that whether a Veteran has submitted 
sufficient corroborative evidence of claimed in-service  
stressors is a factual determination.  Pentecost, supra.

The Veteran's service treatment records do not show that he 
complained of, or was treated for, any psychiatric disorder 
while he was in service.  His separation  examination in 
November 1973 indicated that his psychiatric condition at 
that time was normal. 

While the record contains diagnoses of PTSD, it appears that 
these diagnoses are based on the Veteran's history as 
reflected in a January 2003 Norwich Vet Center letter.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Furthermore, PTSD 
diagnoses noted in University of Massachusetts Medical Center 
and Professional Resource Center records show that the 
Veteran was injured on a work truck accident in November 
1992, and that the Veteran has PTSD secondary to the 
accident.  Even assuming that the January 2003 Norwich Center 
therapist based his finding on medically sufficient 
stressors, they still must be proven by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f).   

In this regard, there is no evidence which corroborates the 
occurrence of the stressors alleged by the Veteran.  The RO 
sent PTSD questionnaires to the Veteran requesting that he 
provide specific details of his stressors.  The RO also 
requested verification of the Veteran's stressors from the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Unit Records 
Research (CURR)). 

The Veteran's service personnel records reflect that he had 
foreign service in Okinawa, Ryukyu Islands from September 
1970 to March 1972, and that such tour was non-combat.  The 
Veteran's DD-214 indicates that he did not have service in 
Vietnam.  JSRRC found that the 366th Supply Squadron was 
stationed at Danang Air Base, Quang Nam Province during the 
1972 time frame.  A search of the Janaury to March 1972 
history submitted by the 366th Tactical Fighter Wing and 
available casualty data did not report an aircraft landing at 
Hue and receiving enemy fire while unloading during the 
January to March 1972 time period.  Furthermore, the sources 
did not report that the Veteran was wounded in action and 
that a service member named "Donnie" was killed in action 
during this same period.  In April 2009, the RO was informed 
that morning reports for the U.S. Air Force ended in 1966, 
such that none would be available pertaining to the Veteran's 
period of service.  There are no records showing that the 
Veteran had any TDY (temporary duty) or TAD orders to Vietnam 
as claimed by the Veteran.  Even if he was there no evidence 
confirms any of the claimed stressors.  Moreover, there is no 
evidence in the service treatment or personnel records of any 
wounding during service.  No residuals were noted on 
examination at separation and no pertinent history was 
recorded.

The weight of the credible evidence establishes that the 
Veteran's claimed in-service stressor can not be 
corroborated, and the Veteran has not produced any other 
credible evidence showing that his claimed in-service 
stressors actually occurred.    Thus, regardless of 
diagnosis, service connection for PTSD may not be granted.  
The Veteran may apply to reopen his claim in the future, by 
submitting independent evidence to corroborate a service 
stressor, or by submitting sufficiently detailed information 
as would permit the VA to attempt stressor verification 
through the service department.  See 38 C.F.R. § 3.159(c) 
(2).

As there is no credible evidence that any claimed stressor 
occurred-an essential criterion for establishing service 
connection for PTSD-the Board must conclude that the criteria 
for service connection for PTSD are not met, and that the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


